The opinion of the Court was delivered by
Rogers, J.
For the reasons given by Mr Justice Grier, we are of opinion the judgment should be affirmed on the first point. ' The case cannot be distinguished from Robinson v. Williams, 6 Watts 281. Although the collector might have received the unpaid tax from the tenant who, after its assessment, occupied the land, yet he had no authority to compel payment, as a tax assessed on unseated land is a lien on the land alone, and is not a personal eharge against the owner or his tenant. The distinction, therefore, on which the plaintiff in error relies, that the collector had not made his return before it became a seated tract, can not avail her. This is a very hard case, it is true, but not more so than Robinson v. Williams. It is not for us to make, but to expound the law, and there is nothing which conduces more to the safety and prosperity of our citizens than a steady and uniform adherence to adjudged cases, which are the landmarks of the law.
As this disposes of the whole case, we decline noticing the second point.
Judgment affirmed.